IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-50811
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

ISMAEL FLORES-UMANA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-95-CR-188-ALL
                        - - - - - - - - - -
                         February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Ismael Flores-Umana appeals his sentence after his guilty

plea and conviction of being a deported alien.   He argues that

the district court abused its discretion when it departed

upwardly from the Sentencing Guidelines and that the court failed

to give adequate reasons for the departure.   We have reviewed the

record and the briefs of the parties and hold that the district

court did not abuse its discretion and that it gave adequate

reasons for the upward departure.   United States v. Hawkins, 87

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-50811
                              - 2 -

F.3d 722, 728 (5th Cir.), cert. denied, 117 S. Ct. 408 (1996);

United States v. Lambert, 984 F.2d 658, 662 (5th Cir. 1993) (en

banc).

     AFFIRMED.